     Case 3:20-cv-00381-GMN-CLB Document 61 Filed 03/26/21 Page 1 of 4



1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3

4    SCOTT CASTEEL,                                   Case No. 3:20-cv-00381-GMN-CLB

5                                        Plaintiff,
                                                      ORDER
6         v.

7    ROMEO ARANAS, et al.,

8                                    Defendants.
9

10             Before the court are multiple motions filed by Plaintiff Scott Casteel (“Casteel”): a
11   motion seeking sanctions for a HIPAA1 violation (ECF No. 48), motion for judicial
12   intervention (ECF No. 49), and motion for a meet and confer (ECF No. 50). Defendants
13   Dr. Romeo Aranas, Michael Minev, and John Borrowman (collectively referred to as
14   “Defendants”) responded to the motion for sanctions and motion for judicial intervention
15   (ECF Nos. 53, 54, respectively), but did not respond to the motion for a meet and confer.
16   No replies were filed. The court will address each motion in turn.
17   I.        FACTUAL BACKGROUND AND PROCEDURAL HISTORY
18             Casteel is an inmate in the custody of the Nevada Department of Corrections
19   (“NDOC”). On June 22, 2020, Casteel filed an emergency motion to proceed in forma
20   pauperis, for judicial intervention to receive medical attention for treatment of pain,
21   cirrhosis of the liver, severe stomach and knee pain, and a bullet lodged in his leg. (See
22   ECF No. 1.) Casteel subsequently filed a civil rights complaint pursuant to 42 U.S.C. §
23   1983 for events that occurred while Casteel was incarcerated at the Ely State Prison
24   (“ESP”). (ECF No. 3.) On July 3, 2020, the District Court entered a screening order on
25   Casteel’s complaint, allowing Casteel to proceed on an Eighth Amendment deliberate
26   indifference to serious medical needs claims against Defendants. (ECF No. 5.) The
27
     1     “HIPAA” refers to the Health Insurance Portability and Accountability Act of 1996,
28
     42 U.S.C. § 1320(d) et seq.
     Case 3:20-cv-00381-GMN-CLB Document 61 Filed 03/26/21 Page 2 of 4



1    District Court dismissed, with prejudice any claims against the NDOC Hep-C committee,

2    as amendment would be futile, and dismissed malpractice and conspiracy claims against

3    Defendants without prejudice. (Id. 23.) The case was then stayed 90-days to allow the

4    parties an opportunity to settle. (Id. at 9.)

5            According to Defendants, during the stay, and in preparation for an emergency

6    hearing regarding Casteel’s medical claims, a portion of Casteel’s medical records were

7    mistakenly sent to a third party. (ECF No. 53 at 2.) Casteel filed a motion to exclude the

8    Attorney General’s Office from his case, contending his HIPAA rights had been violated

9    through the disclosure of his medical records. (ECF No. 23.) This court ordered the

10   Office of the Attorney General to respond to the motion and a mandatory telephonic

11   case management conference (“CMC”) was set to discuss the alleged HIPAA violation.

12   (See ECF Nos. 29, 32, 35.) At the CMC, and after discussing Casteel’s motion to

13   exclude the Attorney General’s office from the case, Casteel voluntarily withdrew his

14   motion.    (See ECF No. 42.) However, the court found that Casteel should be allowed

15   to file a motion seeking sanctions for the HIPAA violation and the court also suggested

16   that the parties meet and confer to attempt to resolve the issue surround the HIPAA

17   violation and appropriate sanctions before such motion was filed. (Id.) After having two

18   meet and confer conferences, Casteel filed the instant motion for sanctions, motion for

19   judicial intervention, and motion to meet and confer. (ECF Nos. 48, 49, 50.)

20   II.    MOTION SEEKING SANCTIONS FOR HIPAA VIOLATION

21          Casteel is seeking sanctions for the Attorney General’s violation of his HIPAA

22   rights for the disclosure of medical records. (ECF No. 48.) Casteel seeks $50,000 for

23   the Attorney General’s wrongful disclosure of private medical records pursuant to 42

24   U.S.C § 1320(d)(6). As a matter of law, HIPAA does not create a private cause of action

25   in court for individuals. See Webb v. Smart Document Solutions, LLC., 499 F.3d 1078,

26   1082 (9th Cir. 2007). Instead, HIPAA generally provides for confidentiality of medical

27   records, enforcement of which is directed to the Secretary of Health and Human

28   Services which provides a process for filing HIPAA complaints. 42 U.S.C. § 1320(d)(1)-


                                                     2
     Case 3:20-cv-00381-GMN-CLB Document 61 Filed 03/26/21 Page 3 of 4



1    (d)(7). The statutory scheme itself empowers the Secretary of Health and Human

2    Services to adopt standards that “ensure the integrity and confidentiality of information.”

3    42 U.S.C. § 1320(d)(2). As there is no private cause of action for HIPAA violations, only

4    the Government is responsible for enforcement of the protections guaranteed by the

5    statute, and therefore Casteel’s motion is not cognizable under 42 U.S.C § 1983. See

6    Howard v. Haphcare, 2018 WL 6028693 (D. Nev. 2018) (holding personal claims for

7    HIPAA violations cannot be sustained under any law). Thus, although it appears that

8    Casteel’s medical records may have been disclosed to third party without his consent,

9    based on the court’s review of the statutory scheme, it appears that the court has no

10   authority to issue sanctions for such a violation. Accordingly, the court is required to

11   deny Casteel’s motion for sanctions (ECF No. 48) under these circumstances.

12   III.   MOTION FOR JUDICIAL INTERVENTION

13          Next, Casteel seeks judicial intervention to enforce terms of a proposed

14   settlement with Defendants surrounding his motion for sanctions. (ECF No. 49.)

15   According to both parties, a phone call—which took place on January 6, 2020—was

16   made to offer concessions on the part of the Defendants to resolve the HIPAA sanction

17   issue before a motion was filed. (ECF Nos. 49 at 2; 54 at 1.) Casteel asserts that in

18   consideration for dropping the sanction issue, counsel for Defendants would agree to

19   seeing that medical would arrange a consultation with an outside medical provider, and

20   that Casteel could have photographs taken of his leg. (Id.) However, according to

21   Defendant’s counsel, Casteel indicated that he intended to proceed with filing his motion

22   for sanctions, so settlement discussions ceased. (See ECF No. 54 at 1.) Casteel now

23   moves the court to enforce the terms of the proposed settlement discussions. However,

24   there is no legal basis for which this court may grant relief as there is no agreement to

25   enforce. Accordingly, the motion for judicial intervention (ECF No. 49) is denied.

26   ///

27   ///

28   ///


                                                  3
     Case 3:20-cv-00381-GMN-CLB Document 61 Filed 03/26/21 Page 4 of 4



1    IV.   MOTION TO MEET AND CONFER

2           Finally, Casteel filed a motion to meet and confer with Defendant’s counsel.

3    (ECF No. 50). It appears a meet and confer conference was conducted on February 18,

4    2021. (See ECF No. 56 at 1.) Accordingly, the motion to meet and confer (ECF No. 50)

5    is denied as moot. The court notes that future requests for a meet and confer should be

6    directed to opposing counsel, and not filed with the court. See LR IA 1-3(f).

7    V.    CONCLUSION

8          IT IS THEREFORE ORDERED that Casteel’s motion for sanctions (ECF No. 48)

9    is DENIED;

10         IT IS FURTHER ORDERED that Casteel’s motion for judicial intervention (ECF

11   No. 49) is DENIED; and,

12         IT IS FURTHER ORDERED that the motion for a meet and confer (ECF No. 50) is

13   DENIED AS MOOT.

14          March 26, 2021
     DATED: ___________________

15                                              ______________________________________
                                                UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28


                                                  4
